Title: To George Washington from Antoine-Félix Wuibert, 15 November 1785
From: Wuibert de Mézières, Antoine-Félix
To: Washington, George

 

General
Hispaniola Cap-français 15. of November 1785

Pray, give me the Leave to remember to your Excellency my most Respectfull duty, & Enquire about the present State of your Health, for Which Every good Citizen must pray, Since you are our Common father & the Protector of those Who Have Endured the Calamities of this Last Great War.
Altho’ I came over here on account of the Benefit of the air for the Recovery of my Health; & Shelter myself under the Hospitable Roof of few Charitable friends of mine against the Want I Was, in While in Philadelphia; & the disagreable Consequences of the Horrid poverty in a Country Where I Had no Credit, nor friend, nor any Kind of Support to relieve & Keep myself With; I am, However, no Less resolved & it is my only & Last Wish to Return to the Liberty-Land again & Die in a Country Which I Have always Considered as my own native one, Ever Since June 1776.
Therefore, General, I do Humbly Entreat you Would be So good as for tell me, in the most Certain Way, When & in What time the Congress Will pay the interets of our Certificates, mine is a Continental one, Also my Little proportion in the Lands to be divided among the officers & Soldiers of the Late Continental Army: I do Sincerely Wish to Have Some good Information about that, for I do much dislike to be at the Other’s Expence & troubles; Indeed, I do not Live but in the most piercing Anguish of mind! Here is, then, the Sad Consequences Which fall upon us, But much more peculiarly on mySelf, Who Have amazingly Suffered or in England or on Board of the British Squadrons for mostly all the War. Since the close of the Hostilities, I Was Confined in my Bed By many Infirmities for near 9 months: Doctr Chovet one of the Phisicians I Had Called for, Governor Dickinson, Colo. Shee & many other good & Credible gentlemen Dare Say & assert that I Was on the point to Lose my Left Leg. In that fatal Illness during 9 months, I Was twice in Less than 4 in a Dying State, Walking afterwards on my Hands & Knees for 6 Weecks; & upon Crutches for 3 months: I do only thank to Doctr Chovet’s Sagacity & tender Cares; &, Since, the Change of the air in Hispaniola Which has been of great benefit to me, Since my Both Legs are Entirely Cured & Safe: Nevertheless

I am not Less reduced, as now, to the grievous & Shamefull Condition to ask to Some & Beg to Other for my But too Well deserved Bread.
Pardon me, Worthy & Memorable Commander, for this Sudden Start from my part! I do Really Know But too Well all What you Have Said & Done in the Behalf of Every Individual of your Army: all America, But What I Say! all the World Rightly proclaims your Eminent Virtus & Hallow your Blessed Name! When, then, Shall We Cease to be tormented By the Horros of su⟨ch⟩ Distress; & Complain for the Congress’s undeserved forgetfulness? it is What I dont ⟨see⟩.
Suppose the Congress Would not Soon pay the interets of the Continental Certificates, So is mine, neither deliver up our allowance of Land; I shall Humbly Beg Your Excellency’s goodness & recommandation, for Some new appointment of Engineer in the Congress or any of the States Service; then I Shall Deem mySelf much Honored & too Happy to find Some opportunity to Shew My faithfull attachment to the Public Service: at Least, General, at Least, I ⟨would⟩ Honestly keep my Life!
I Do quietly Live on a retired Place, the Marquis De Gallifet’s plantation, 6 miles from the City of Cap-français, administered By one Mo. Odelucq Senior, an old friend of mine, Who, With much ado & Cares, has, at last Restored me to the former State of Health Which I had Lost for this 2 years past. the Said plantation, Sugar Work, is the Very Rural delights Seat for Somebody Who don’t Like the noise of the World, on account of Mo. Odelucq⟨’s⟩ peacefull, meek & Studious temper, &, above all, His aversion for all Who We may Rightly Deem Hurtfull in the Least to the Body, Estate & the dignity of the Man. Not Any Body, General, But men of Credit & Wisdom, Comes Here, unless invited By my friend: I dare Say that Gentleman is one of the most devoted, among the french, to the Continental Soldiers, & the Best Wishes for the good & the Wellfare of the American Liberty; for He took always Very friendly much part in our distresses as Well as in our Prosperity; In a Word he is true Republican & Born to be free. He Would Esteeme Himself But too Happy in Entertaining the Protector of the Rights of Mankind Rather than many Idle & Vain Glorious Generals in the World, By Some of Whom he is Sometimes diverted from, When they Land Here; this is his Dearest Wish & Greatest piece of Consolation,

about What We talk together most all Long Day. There is about one thousand of Slaves upon that plantation, all Well & tenderly Keept & managed accordingly to the principles of Humanity & Charity of that Honest Superintendant 12 years ago There is one fine Kitchin garden Wherein Roots, Vegetables of Every Kind may be Seen. the Waters abundantly Runs all the year, in the Spite of the Hotest Summer’s Days, through the plantation, So that the people may Commodiously Wash & Bath any Where they Walk about the place. the game is But Very Little; But as for the fish, there is in plenty. Saddle & chair-horses are in great number. We Have one Very good & able Phisician With a Very Large & Compleat apothecary’s Stock. In fine that Place is Generally provided With all the Conveniencies of the Life; profit With pleasure may, at Will; be found & Joined in this Beautifull & Solitary Country-Seat. I have the Honor to Be With the most profound Respect General your Excellency’s The Most Humble & the most obedient Servant

Colonel Wuibert, Cinctusof the Late Continental Corps of Engineers


P.S. Being one among the members of the Society of the Cincinnati, I do now Stand in Need of the Engraved Patent or Diplome & the Silver medal of our Order, for Such pieces Cannot be dispensed With: the french are much Cavilling upon that Head. I do Belong to the Committee of the State of Pennsylvania. Pardon, General, Pardon, if I take upon mySelf to be So free & Give you So many Troubles. ⟨A.⟩ Wbt

